DETAILED ACTION
	In response to applicant’s amendments and arguments submitted on August 22, 2022 for Application# 16/800,504.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner remarks regarding Allowable Subject Matter
Claims 1-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in pages 7-12 remarks regarding independent claims 1, 13 and 19 are persuasive. Examiner believes specifically invention for improving the precision and accuracy of outputting accurate predictions of how user attributes and content attributes affect the probability of users interacting with content items. Examiner believes the limitation of “obtaining user interaction data specifying whether users interacted with content items, user attributes of the users, and content attributes of the content items; 
populating a data structure with the user interaction data, wherein user attribute values of a user attribute are populated within a first set of fields, content attribute values of a content attribute are populated within a second set of fields, and user interaction indicator values are populated within a third set of fields; 
modifying the data structure by inserting a plurality of sub-fields for the user attribute, wherein a sub-field is populated with a value representing an option of the user attribute and the plurality of sub-fields are an encoding of continuity information and grouping information representing options for the user attribute; 
processing the data structure using machine learning functionality to generate a model; and 
utilizing the model to generate a prediction as to whether a user will interact with a content item” is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101. 

As maintained by the Examiner, the combination of elements as currently amendment in claims 1, 13 and 19 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, obtaining user interaction data specifying whether users interacted with content items, user attributes of the users, and content attributes of the content items; 
populating a data structure with the user interaction data, wherein user attribute values of a user attribute are populated within a first set of fields, content attribute values of a content attribute are populated within a second set of fields, and user interaction indicator values are populated within a third set of fields; 
modifying the data structure by inserting a plurality of sub-fields for the user attribute, wherein a sub-field is populated with a value representing an option of the user attribute and the plurality of sub-fields are an encoding of continuity information and grouping information representing options for the user attribute; 
processing the data structure using machine learning functionality to generate a model; and 
utilizing the model to generate a prediction as to whether a user will interact with a content item.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159